Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election of species, without traverse, in the reply filed on 6/08/2022 is acknowledged.  Applicant elected the Tie-2 activator having the chemical name:  4-{(S)-2-[(S)-2-(methoxycarbonylamino)-3-phenylpropanamido]-2-[2-(thiophen-2-yl)thiazol-4-yl]ethyl}phenylsulfamic acid (Compound No. AA34).  The elected compound has the following chemical structure:

    PNG
    media_image1.png
    183
    278
    media_image1.png
    Greyscale

The elected compound reads on claims 179-205.
The Restriction Requirement is thus deemed to be proper and is made Final.
	The above elected compound is also known as AKB 9778 and Razuprotafib, as evidenced by the STN REGISTRY database, as presented below:


    PNG
    media_image2.png
    274
    544
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    327
    395
    media_image3.png
    Greyscale

 
Status of Claims
Applicant’s preliminary amendment, filed 8/03/2020, canceling Claims 1-178 and adding Claims 179-210, is acknowledged.
Applicant’s claim amendments filed 6/08/2022, amending Claims 201 and 204, are acknowledged.
Claims 179-210 are pending.
Claims 206-210 are withdrawn from consideration in accordance with 37 CFR 1.142(b), because they are drawn to non-elected species.  
Claims 179-205 are presently under consideration.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 8/03/2020 and 11/09/2020, are acknowledged and have been reviewed.

Specification
The disclosure is objected to because of the following: Throughout the specification “Compound 1” and “Compound 2” is recited but there is no disclosure of the name or structure of said compounds.  
Appropriate correction is required.
The disclosure is objected to because of the following:  At paragraph [0377] of the “Clean Copy of the Specification” (filed on 8/03/20200, the first sentence recites “Study treatments and hemodynamic measurements: Subjects were randomized I: I: I to Compound 1 at a dose of 15 mg once daily (QD), Compound 1 at a dose of 115 mg twice daily (BID), or placebo BID treatment groups [emphasis added]”.  “115 mg” appears to be a typographical error.
Clarification and/or appropriate correction is required


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 201-204 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite various chemical structure formulae where many of the formula variables are defined as being “substituted or unsubstituted”.  For example, claim 201 recites in part, “Aryl1 is an aryl group which is substituted or unsubstituted; Aryl2 is an aryl group which is substituted or unsubstituted; X is alkylene, alkenylene, alkynylene, an ether linkage, an amine linkage, an amide linkage, an ester linkage, a thioether linkage, a carbamate linkage, a carbonate linkage, a sulfone linkage, any of which is substituted or unsubstituted, or a chemical bond; and Y is H, aryl, heteroaryl, NH(aryl), NH(heteroaryl), NHSO2R9, or NHCOR9, any of which is substituted or unsubstituted…” (emphasis added).  Neither the claims, nor the specification, provide a definition of what the formula moieties may be substituted with.  As such, the metes and bounds of the substituents are not clearly and unequivocally defined. While breadth is not indefiniteness, when the claims are infinitely broad there are no metes and bounds of the claims, thus rendering them indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In the case of "substituted" with no substituent definition, the claims are infinitely broad and therefore indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 186-188 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 179 (from which claims 186-188 depend) is drawn to a method for modulating a blood pressure in a human in need thereof, the method comprising administering to the human a therapeutically effective amount of a Tie-2 activator, wherein the administration changes the blood pressure in the human by about 0.1 mmHg to about 100 mmHg.  Claim 186 is drawn to “The method of claim 179, wherein the administration reduces a pulse pressure in the human.”  The claim does not further limit claim 179. The claim does not require a step other than administration of the Tie-2 activator, as recited by claim 179, it is merely stating a characteristic of administration.  Claims 187 and 188 are similarly rejected.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 179-204 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
The claims are drawn to “[a] method for modulating a blood pressure in a human in need thereof, the method comprising administering to the human a therapeutically effective amount of a Tie-2 activator, wherein the administration changes the blood pressure in the human by about 0.1 mmHg to about 100 mmHg.” (claim 179).  There is insufficient written basis for Tie-2 activators in the Specification.  Claim 179 (and dependent claims 181-205) read on both reducing or increasing blood pressure (i.e., a method of modulating a blood pressure); there is insufficient written basis for increasing blood pressure.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  
A review of the language of the instant claims indicates that these claims are drawn to two genera, i.e., (1) generic agents that activate Tie-2, and (2) “Tie-2 activator” compounds defined by the Markush formula recited in dependent claim 201 (which is a subgenus of (1)). 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated that, “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).  Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.”
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated that, “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25; USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...”) Regents of the University of California v. Eli Lilly & Co., 48 USPQ2d 1398.
The instant specification (para. [0044] and [0045] teaches:
Tie-2 (tyrosine kinase with immunoglobulin and epidermal growth factor homology domains 2) is a membrane receptor tyrosine kinase expressed primarily in vascular endothelial cells and a subset of hematopoietic stem cells (HSCs) and macrophages. Phosphorylation of Tie-2 leads to Tie-2 activation. Upstream factors regulate Tie-2 phosphorylation, which influences downstream signaling pathways. Non-limiting examples of factors regulating Tie-2 include angiopoietin 1 (Ang-1), angiopoietin 2 (Ang-2), and human protein tyrosine phosphatase beta (often abbreviated as HPTPβ or HPTP-beta) [Emphasis added].  
Ang-1 is an agonist of Tie-2, and binding of Ang-1 to Tie-2 promotes receptor phosphorylation.  Ang-2 is a Tie-2 ligand that acts in a context-dependent antagonistic or agonistic manner. Binding of Ang-1 to Tie-2 increases the level of endogenous Tie-2 receptor phosphorylation and initiates multiple pathways including downstream AKT signaling and the Ras/Raf/MEK/ERK pathway.

Indeed, the specification, Table 1, provides data for HPTPβ inhibitory activity (IC50), not Tie-2 activation, for the compounds presented in Table 1,
Instant claim 201 is drawn to the method of claim 179, wherein the Tie-2 activator is a compound of the formula:

    PNG
    media_image4.png
    377
    892
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    162
    197
    media_image5.png
    Greyscale
, wherein:

    PNG
    media_image6.png
    190
    817
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    146
    756
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    399
    806
    media_image8.png
    Greyscale

or a pharmaceutically-acceptable salt thereof.
Neither the claim nor the specification defines or limits what the functional groups may be substituted with.  There are no limits on cyclic moieties (e.g.,  they may be mono- or multi-cyclic).  
Therefore, the instantly claimed formulae read on many millions of compounds.  For example, the instantly claimed formula reads on the following hypothetical chemical structure:

    PNG
    media_image9.png
    455
    418
    media_image9.png
    Greyscale


Applicants have made and tested (the compounds were tested in vitro for HPTPβ inhibitory activity; IC50) 100 compounds (i.e., AA1 – AA100, in Table 1), all of which are structurally very similar (see Example 1 at para. [0228]).  For example, with regard to the formula of claim 201, all of the compounds of Table 1 comprise sulfamic acid substituted phenyl for Aryl1 and thiazole for Aryl2. 
Example 6 of the specification discloses the “Effect of Compound 1 on blood pressure in a canine study” (beginning at para. [0239]).  However, as noted above, the specification does not identify the chemical name or structure of Compound 1.  Example 11 discloses the “Effects of Compound 1 on blood pressure and heart rate of diabetes patients” (starting at para. [0374].  Example 10 of the specification discloses the “Effect of Compound 2 on eNOS activity”.  However, as noted above, the specification does not identify the chemical name or structure of Compound 2.  None of the working examples, with the exception of Example 1 (i.e., HPTPβ inhibitory activity, IC50) appear to use any of the compounds disclosed in Table 1 (Examples 2-15 discloses in vitro or in vivo assays using “Compound 1” or “Compound 2”)
The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office (“PTO”) Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 “Written Description” Requirement (“Guidelines”), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by “showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics,” including, inter alia, “functional characteristics when coupled with a known or disclosed correlation between function and structure…” Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. At 1106 (emphasis added)).  Moreover, although Elli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general.   Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
The instant specification only discloses Applicant has made and tested (the compounds were tested, in vitro, for HPTPβ inhibitory activity (IC50)), 100 compounds (i.e., AA1 – AA100, in Table 1), all of which are structurally very similar (see Example 1 at para. [0228]).  For example, with regard to the formula of claim 201, all of the compounds of Table 1 comprise sulfamic acid substituted phenyl for Aryl1 and thiazole for Aryl2.  Furthermore, Applicant has not disclosed any other means of activating Tie-2, for modulating blood pressure in a human, aside from the activation of Tie-2 by the inhibition of HPTPβ.  Additionally, the specification does not disclose a representative number of species of inhibitors of HPTPβ falling within the scope of the genus (supra). 
It is clear from the prior art that “little is known about the activation mechanisms of  the Tie receptor”.  See page 4376 of Leppänen et al. (“Structural basis of Tie2 activation and Tie2/Tie1 heterodimerization”, PNAS, 2017, Vol. 114(17), pp. 4376-4381). 
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genera (supra).  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the claimed genera, other than the specifically disclosed compounds. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 179-181, 187-190, 195, and 200-205 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campochiaro et al. (“Treatment of Diabetic Macular Edema with an Inhibitor of Vascular Endothelial-Protein Tyrosine Phosphatase That Activates Tie2”, Ophthalmology, Vol. 122(3), pp. 545-554, March 2015). 
Independent claim 179 is drawn to “[a] method for modulating a blood pressure in a human in need thereof, the method comprising administering to the human a therapeutically effective amount of a Tie-2 activator, wherein the administration changes the blood pressure in the human by about 0.1 mmHg to about 100 mmHg.”  Thus, the claim requires administration of a Tie-2 activator to a human in need of modulation of blood pressure (i.e., increasing or decreasing) and administration of the Tie-2 activator results in a change in blood pressure by about 0.1 mmHg to about 100 mmHg.  The Tie-2 activator elected by Applicant is 4-{(S)-2-[(S)-2-(methoxycarbonylamino)-3-phenylpropanamido]-2-[2-(thiophen-2-yl)thiazol-4-yl]ethyl}phenylsulfamic acid, hereinafter “AKB-9778” (supra).  Instant claim 205 is drawn to the “method of claim 179, wherein the Tie-2 activator is” the elected Tie-2 activator, AKB-9778, “or a pharmaceutically acceptable salt thereof.” 
Campochiaro et al. (“Campochiaro”) teaches the compound AKB-9778 (the instantly elected Tie-2 activator) activates Tie-2 by inhibiting vascular endothelial-protein tyrosine phosphatase (“VE-PTP; aka HTPTβ”).  “AKB-9778 is a novel small molecule inhibitor of VE-PTP catalytic activity that promotes tyrosine phosphorylation of Tie2, enhances Ang1-induced Tie2 phosphorylation, increases Tie2 phosphorylation in the presence of Ang2, and activates signaling molecules downstream of Tie2, including Akt, endothelial nitric oxide synthase, and extracellular signal-related kinase (ERK).” See page 546, first full paragraph.  Campochiaro discloses a study (“The Tie2 Activation for Treatment of Diabetic Macular Edema 1” clinical trial) that comprised “4 dose cohorts of 6 patients; the doses were 5 mg, 15 mg, 22.5 mg, and 30 mg AKB-9778 twice daily.”  The doses were administered by subcutaneous injection.  See page 546, left column, 2nd full paragraph and right column, 2nd paragraph.  The change in systolic blood pressure from before administration to 1 hour after dose administration on Day 1 is presented in Table 3, at page 548 of Campochiaro and reproduced, below: 

    PNG
    media_image10.png
    202
    759
    media_image10.png
    Greyscale

As shown in the Table, the mean change in systolic pressure for each dose of AKB-9778 (i.e., 5 mg, 15 mg, 22.5 mg and 30 mg) is -8.8, -8.3, -16.5 and -24.5, respectively)1.
It is noted that Example 8 of the instant specification describes a study that appears to be the same one described by Campochiaro.  The effect on blood pressure from the Example 8 study is presented in Table 25 and reproduced below:

    PNG
    media_image11.png
    492
    749
    media_image11.png
    Greyscale

The data presented in instant Table 25 are identical to the data presented in Table 3 of Campochiaro.
The last paragraph, at page 550 of Campochiaro states the following:
Subcutaneous2 administration of AKB-9778 was well tolerated with no clinically significant injection site findings.  At doses of 22.5 mg or more [i.e.,30 mg]3, treatment-emergent adverse events potentially related to the vasodilatory activity of AKB-9778 occurred along with a modest, transient reduction in blood pressure. These findings are consistent with the anticipated effect of Tie2 activation, with either Ang1 or AKB-9778, leading to stimulation of endothelial nitric oxide synthase4 and increasing production of nitric oxide5, a potent vasodilator... This systemic on-target effect is desirable as long as it is modest, because many patients with DME have poorly controlled hypertension. In diabetics, even small reductions in blood pressure may reduce long-term vascular complications… In addition, diabetes is associated with reduced nitric oxide production and bioavailability leading to endothelial dysfunction, which is thought to contribute to the development of diabetic complications, including retinopathy, nephropathy, neuropathy, peripheral artery disease, and cardiomyopathy… Thus, by restoring Tie2 activation and increasing nitric oxide production, AKB-9778 may have beneficial effects for diabetics in other tissues in addition to the retina. [Emphasis and footnotes added; citations removed].

Therefore, Campochiaro teaches administration to a diabetic human subject (i.e., a subject in need of a reduction in blood pressure6) a Tie-2 activator (AKB-9778) at a dose (22.5 mg and 30 mg) that significantly reduces blood pressure (systolic).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 182-186, 191-194 and 196-199 are rejected under 35 U.S.C. 103 as being unpatentable over Campochiaro et al. (“Treatment of Diabetic Macular Edema with an Inhibitor of Vascular Endothelial-Protein Tyrosine Phosphatase That Activates Tie2”, Ophthalmology, Vol. 122(3), pp. 545-554, March 2015) as applied to claims 179-181, 187-190, 195, and 200-205  above, and further in view of Cowsert et al. (U.S. 2004/0115652 A1).
The teaching of Campochiaro have been presented in the rejection, supra, and reiterated, in part, below 
Campochiaro discloses a study (“The Tie2 Activation for Treatment of Diabetic Macular Edema 1” clinical trial) that comprised “4 dose cohorts of 6 patients; the doses were 5 mg, 15 mg, 22.5 mg, and 30 mg AKB-9778 twice daily.”  The doses were administered by subcutaneous injection.  See page 546, left column, 2nd full paragraph and right column, 2nd paragraph.  The change in systolic blood pressure from before administration to 1 hour after dose administration on Day 1 is presented in Table 3, at page 548 of Campochiaro and reproduced, below: 

    PNG
    media_image10.png
    202
    759
    media_image10.png
    Greyscale

As shown in the Table, the mean change in systolic pressure for each dose of AKB-9778 (i.e., 5 mg, 15 mg, 22.5 mg and 30 mg) is -8.8, -8.3, -16.5 and -24.5, respectively).
Claim 191 is drawn to the method of claim 179, wherein the therapeutically-effective amount is about 15 mg.  Campochiaro teach a reduction in systolic blood pressure at dosage amounts of 22.5 mg and 30 mg.  The mean change (pressure before drug minus the pressure 1 hour after drug administration) at a dosage of 15 mg appears to be within the margin of error.  However, one of ordinary skill would have recognized that the 15 mg cohort is comprised of 6 patients and that increasing the number of patients in the cohort would result in a change in the margin of error.  It would have been obvious to the artisan to increase the 15 mg cohort size to investigate whether the larger size would result in a significant decrease in the mean blood pressure.  It is noted that the claim only requires a change in systolic pressure (either positive or negative) of as little as 1 mmHg.
Claim 192 is drawn to the method of claim 179, wherein the therapeutically-effective amount is about 40 mg.  
Campochiaro teaches a dose response effect on systolic blood pressure reduction, with a greater decrease in systolic blood pressure with increasing dosage amounts.  30 mg is the largest dose of AKB-9778 tested.  It would have been obvious to try larger dosage amounts to obtain a greater reduction in blood pressure, with no more than routine optimization of dosage amounts.  It is not inventive to discover the optimum or workable ranges by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) and MPEP 2144.05(11).
Although Campochiaro teaches administration of AKB-9778 reduces systolic blood pressure, the publication does not explicitly teach that AKB-9778 reduces diastolic, mean, pulmonary blood pressure or pulse pressure as claimed by claims 182-186.  However, one of ordinary skill in the art would have been motivated to investigate the effect of administration of AKB-9778 to modulate diastolic and pulmonary blood pressures by routine experimentation.  Additionally, determining the  diastolic blood pressure would provide the mean blood pressure (i.e., the mean of the systolic and diastolic blood pressures) as well as the pulse pressure (the difference between the systolic and diastolic pressures).  Since Campochiaro teach a decrease in systolic pressure as a result of the administration of AKB-9778, even with no change in diastolic pressure, the result would be a decrease in mean blood pressure and pulse pressure.
Instant claims 196-199 are drawn to the method of claim 179 administration of the Tie-2 activator (e.g., AKB-9778) is by oral, inhalation, intratracheal and nasal administration, respectively.
Campochiaro teach subcutaneous administration but not other routes of administration.
Oral, inhalation, intratracheal and nasal routes of administration are well known in medical therapeutics.  For example, Cowsert et al. teaches administration of pharmaceutical compositions by, inter alia, “pulmonary, e.g., by inhalation or insufflation of powders or aerosols, including by nebulizer; intratracheal, intranasal, epidermal and transdermal), oral or parenteral. Parenteral administration includes intravenous, intraarterial, subcutaneous, intraperitoneal or intramuscular injection or infusion [emphasis added].”  See para [0099].  One of ordinary skill would have found it obvious to choose different routes of administration based upon factors, such as, the physical properties of the pharmaceutical (e.g., the solubility and bioavailability of the drug), and the characteristics of the patient (e.g., is the patient conscious, able to swallow, is the patient mechanically ventilated, etc.). 
Instant claim 193 is drawn to the method of claim 179, “wherein the Tie-2 activator is administered as part of a composition at a concentration of about 0.1 mg/mL to about 100 mg/mL.  Instant claim 194 is drawn to the method of claim 179, “wherein the Tie-2 activator is administered as part of a composition at a concentration of about  40 mg/mL.”
The concentration of the Tie-2 inhibitor (i.e., AKB-9778) composition administered to the subject is merely a result effective variable.  That is, the concentration is determined by the desired dosage of the Tie-2 inhibitor in a single unit dose in a desired volume for administration (i.e., with regard to Campochiaro, 5, 15, 22.5 and 30 mg AKB-9778 was formulated in a volume suitable for subcutaneous injection).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at  the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 179-205 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629      

/SAVITHA M RAO/Primary Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                          



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As required by dependent claim 200
        2 As required by dependent claim 195
        3 As required by dependent claim 190
        4 As required by dependent claim 188
        5 As required by dependent claim 187
        6 See the last paragraph, at page 550, and Table 3, systolic blood pressure “before dose” and systolic blood pressure 1 hr. “after dose”